The motion for new trial contains only the general grounds. The record discloses that the evidence for the State, if credible, was sufficient to support a verdict of guilty of carrying about his person a pistol to a place of public worship. Code, § 26-5102. The jury being the judges of the weight of the evidence, this court can not disturb the judgment refusing a new trial. Bice v. State, 109 Ga. 117 (  34 S.E. 202); Minter v. State, 104 Ga. 743 (30 S.E. 989);  Culberson v. State, 119 Ga. 805, 807 (47 S.E. 175); Code, § 102-103.
Judgment affirmed. Broyles, C. J., andGardner, J., concur.
                        DECIDED SEPTEMBER 18, 1940.
                    STATEMENT OF FACTS BY MacINTYRE, J.
Roger Walker was convicted of carrying a deadly weapon at church. His motion for new trial based solely on the general grounds was overruled, and he excepted. Clover, a witness for the *Page 255 
State, testified in part: "When I first saw him [the defendant] he got out of a truck, not so far from the church, about forty yards away. . . When Roger Walker got off the truck he pulled out a pistol. It was in his hip-pocket. . . When he left the truck, he went around the truck and come up the little road until he hit the path leading to the church, and went on out to the little stand. . . The stand was about forty yards from the church, across the public road from the church." Robert Mikes, a witness for the State, testified, in part: "I know Roger Walker. I saw him with a weapon on that occasion. I saw him at the Mount Pullen Colored Methodist Church. I seen him with a pistol." Charlie Plummer, a witness for the State, testified that he saw the defendant on the occasion in question, at Mount Pullen Colored Methodist Church. "I saw him on the church ground with the gun on that day. The preacher was fixing to take his text. I saw him almost up to the door. He was just walking around, twirling his pistol around. I could not tell you if he was saying anything. That is the negro [pointing at the defendant] that I saw. . . I have been knowing him all his life." Jessie Kirkland, a witness for the State, testified that he saw the defendant at Mount Pullen Colored Methodist Church, and further: "I saw him on the church grounds, right at the church door. He was going around telling people to get out of the way. . . He was the only one I saw with a pistol. . . When I saw him he was just walking around with the pistol, telling people to move back. He didn't act like he wanted to go in the church."